Citation Nr: 1445204	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial compensable rating for onychomycosis.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in Cheyenne, Wyoming.  It was remanded by the Board in January 2011.  The Board notes that the Veteran did not perfect his appeal of the issue of the rating assigned for his onychomycosis; however, it was nonetheless considered part of his appeal at the October 2010 video hearing and in the January 2011 Board decision so will be addressed here.  The Board inferred the claim for service connection for bipolar disorder.  This was based upon a holding of the Court.

In its January 2011 decision, the Board granted service connection for posttraumatic stress disorder (PTSD).  In a January 2011 rating decision the RO implemented the Board's decision and assigned an initial rating of 10 percent.  In February 2011 the Veteran submitted additional evidence and requested that his claim be reconsidered.  However, it does not appear that any action was taken on the Veteran's request and the January 2011 rating decision is thus not final.  This issue is referred to the RO for action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

The Veteran has taken medications by mouth and had two toenails removed due to onychomycosis.






CONCLUSION OF LAW

The criteria for a 10 percent rating for onychomycosis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.118, diagnostic codes 7804, 7806, 7820.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a November 2008 letter that informed the Veteran of the ways that VA could assist him in gathering evidence in support of his claim, the criteria for establishing service connection, and how VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for a higher initial rating for onychomycosis is a downstream issue from the grant of service connection for that disability.  In such a case, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was issued an SOC in July 2009 which addressed the issue of the appropriate rating for his onychomycosis to which he was given an opportunity to respond.  A supplemental statement of the case (SSOC) was issued addressing this issue in April 2012.

Evidentiary development of the Veteran's claim has been completed.  Evidence of record includes service treatment records, VA treatment records, the October 2010 hearing transcript, and a February 2011 VA skin examination that was performed in accordance with the January 2011 remand.  There is no indication that additional relevant evidence exists with respect to this claim.

Initial Rating

The Veteran contends that he should get a compensable rating for his onychomycosis because somebody told him that if it affected more than 50 percent of his toenails he would be entitled to a compensable rating and almost all of his toenails are affected.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Infections of the skin, including fungal infections such as onychomycosis, which are not listed elsewhere in 38 C.F.R. § 4.118, are the subject of diagnostic code 7820. This instructs that these conditions be rated as disfigurement of the head, face, or neck (diagnostic code 7800), scars (diagnostic code 7801-7805), or dermatitis (diagnostic code 7806), depending upon the predominant disability.  

Dermatitis is rated noncompensable when less than 5 percent of the entire body or less than 5 percent of exposed areas of the body are affected and no more than topical therapy is required during the past 12 month period.  In order to receive a 10 percent rating, at least 5 percent of the body, or of the exposed areas of the body, must be affected, or the Veteran must require at least intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.   A 30 percent rating applies when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy required for a total duration of six weeks or more, but not constantly, during the last twelve months.  A 60 percent rating applies when more than 40 percent of the entire body, or the exposed areas of the body, are affected, or there is constant or near-constant systemic therapy required during the past twelve month period.  Diagnostic code 7806.

Scars of areas other than the head, face, or neck, may be compensable if they are deep and at least six square inches in size (7801), superficial and non-linear but at least 144 square inches in size (7802), unstable or painful (7804) or cause impairment of function (7805).   One or two unstable or painful scars are 10 percent disabling; three or four painful or unstable scars are 20 percent disabling; and five or more scars that are unstable or painful are 30 percent disabling.  Diagnostic code 7804.

In this case, the Veteran's VA treatment records reflect that he had onychomycosis of the toenails.  In spring 2008 he was given three months of oral drug therapy for the fungal infection which at that time affected all of the toenails of the left foot.  This helped, but the Veteran still had trouble with fungus on his big toes.  When he was examined by VA in February 2011, he reported that his nails of his big toes and little toes were chronically painful.  He wore steel toes shoes because this helped with the pain.  Examination confirmed the infection of the big and little toenails, which had also been noted at a podiatry evaluation.  In March 2011 the Veteran had removal of the nails of both of his big toes due to the problem with chronic fungal infection.  

Giving the benefit of the doubt to the Veteran, the chronic onychomycosis resulting in removal of the big toenails most closely approximates a 10 percent rating.  Although less than 5 percent of the Veteran's body or exposed areas of his body is affected, he did require oral antifungal therapy in 2008 and removal of the big toenails in 2011. The combination of the need for a systemic medication and later toenail removal could be considered analogous to intermittent systemic therapy with corticosteroids or other immunosuppressive drugs as contemplated in the rating criteria for a 10 percent rating for dermatitis.  While the Veteran did take oral antifungal medication for twelve weeks in 2008, this appeared to have cured much of the fungal infection at the time and the Veteran did not need to repeat this course of drugs at any future time. Thus, this is not the predominant disability picture during the appeal period.  Moreover, while oral antifungal medication is systemic, it is not necessarily comparable to use of corticosteroids or immunosuppressive .

The Board considered the benefit of the doubt doctrine, and resolved doubt in favor of the Veteran in granting a 10 percent rating.  The weight of the evidence is against a higher rating.  


Vacate and Dismiss

The Board may dismiss an appeal and vacate a prior determination.  Here, the Board previously inferred a claim for service connection for bipolar disorder.  This determination was based upon a decision of the Court that the Veteran should not be held to a specific standard regarding the diagnostic label of the disease in issue.  See, Clemons (citation omitted).  Here, it is clear that veteran sought compensation for PTSD and did not agree with the diagnosis of bipolar disorder.  Since service connection was granted for PTSD and the Veteran disputes that he has bipolar disorder, it is clear that the benefit sought has been granted and continuation of this issue would be an exercise in futility.  Therefore, the prior Remand is vacated so as to avoid a Stegall violation and the issue is dismissed (based upon the reasoning that the actual benefit sought has been granted).  Stegall v. West, 11 Vet. App. 268, 271 (1998),


ORDER

A 10 percent rating for onychomycosis is granted.

The prior Remand of entitlement to service conection for bipolar disorder is vacated and the issue is dismissed.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


